                                                                                          Case 2:18-cv-00660-KJM-KJN Document 46 Filed 03/11/21 Page 1 of 5


                                                                                     1 Steven R. Disharoon (State Bar No. 273170)
                                                                                       sdisharoon@wshblaw.com
                                                                                     2 Tudor D. Jones (State Bar No. 303008)
                                                                                       tjones@wshblaw.com
                                                                                     3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                       201 1st Street, Suite 209
                                                                                     4 Petaluma, California 94952-4289
                                                                                       Phone: (707) 559-6750 ♦ Fax: (707) 559-6749
                                                                                     5
                                                                                       Attorneys for Defendant TJM PLAZA GRF2, LLC
                                                                                     6

                                                                                     7

                                                                                     8                                    UNITED STATES DISTRICT COURT

                                                                                     9                                   EASTERN DISTRICT OF CALIFORNIA

                                                                                    10

                                                                                    11 SHERYL WILSON,                                   Case No. 2:18-CV-00660-KJM-KJN
                                    TELEPHONE (707) 559-6750 ♦ FAX (707) 559-6749
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                    12                      Plaintiff,                  JOINT STIPULATION AND ORDER TO
                                         PETALUMA, CALIFORNIA 94952-4289




                                                                                                                                        CONTINUE DISCOVERY AND MOTION
                                            201 1ST STREET, SUITE 209




                                                                                    13            v.                                    HEARING DEADLINES
                                                  Attorneys at Law




                                                                                    14 PAN NORCAL, LLC, ET AL.,                         Trial Date: None Set

                                                                                    15                      Defendants.                 The Hon. Kimberly J. Mueller

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                         20366175.1:10437-0350
                                                                                           JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND MOTION HEARING DEADLINES
                                                                                      Case 2:18-cv-00660-KJM-KJN Document 46 Filed 03/11/21 Page 2 of 5


                                                                                 1                                                     I.

                                                                                 2                                            INTRODUCTION

                                                                                 3            Pursuant to Federal Rule of Civil Procedure 16(b)(4), Plaintiff SHERYL WILSON

                                                                                 4 ("Plaintiff") and Defendants PAN NORCAL, LLC ("Panera") and TJM PLAZA GRF2, LLC

                                                                                 5 ("TJM") (collectively, the "Parties"), through their counsel of record, HEREBY STIPULATE and

                                                                                 6 agree that the discovery-related dates as set forth in the Court's December 9, 2020 Order to

                                                                                 7 Continue Discovery Deadlines (the "Discovery Order") (Dkt No. 43), should be extended by a

                                                                                 8 period of two months. The Parties further stipulate that the Motion Hearing Schedule set forth on

                                                                                 9 the Court's Status (Pretrial Scheduling) Order (the "Pretrial Order") (Dkt No. 37) should be

                                                                                10 continued for two months so as to accord with the proposed extended discovery dates.

                                                                                11            Based on a showing of good cause and this stipulation, the Parties agree that an extension
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12 of approximately two months will allow the Parties to obtain essential evidence from medical
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13 providers and experts in a related worker’s compensation matter, conduct depositions and
                                                Attorneys at Law




                                                                                14 evaluations on the basis thereof, and attempt resolution.

                                                                                15                                                    II.

                                                                                16                               RECITALS & GROUNDS FOR RELIEF

                                                                                17            WHEREAS, the current deadline to disclose affirmative expert witnesses is March 10,
                                                                                18 2021, the current deadline to disclose rebuttal expert witnesses is April 9, 2021, the current

                                                                                19 deadline to complete expert discovery is July 9, 2021, the current deadline to complete fact

                                                                                20 discovery is August 11, 2021, and the current deadline to hear all dispositive motions, except

                                                                                21 motions for continuances, temporary restraining orders, or other emergency applications, is

                                                                                22 September 17, 2021;

                                                                                23            WHEREAS, this case involves a plaintiff who is also an applicant in an ongoing workers'
                                                                                24 compensation matter before the Workers' Compensation Appeals Board (WCAB), under

                                                                                25 WCAB/EAMS No. ADJ10902155, and, notably, the two incidents giving rise to the claims herein

                                                                                26 occurred just one week apart, meaning issues such as causation are hotly contested;

                                                                                27            WHEREAS, the Parties are presently engaged in discussions that may include participation
                                                                                28 in a global settlement effort that involves the related WCAB matter. Because Plaintiff has

                                                                                     20366175.1:10437-0350                            -2-
                                                                                       JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND MOTION HEARING DEADLINES
                                                                                      Case 2:18-cv-00660-KJM-KJN Document 46 Filed 03/11/21 Page 3 of 5


                                                                                 1 received substantial, if not all, treatment through her workers' compensation claim, the Parties

                                                                                 2 herein are dependent upon a final finding in the WCAB matter in order to further assess whether

                                                                                 3 this matter and the WCAB matter may be resolved in a single global settlement. The

                                                                                 4 Parties have already conferred with attorneys representing the parties to the related WCAB matter

                                                                                 5 to develop a plan aimed at just such a global settlement;

                                                                                 6            WHEREAS, recently, the Parties have made significant progress in obtaining evidence

                                                                                 7 from counsel in the WCAB matter in the form of some medical records and some expert reports

                                                                                 8 that are central to issues of damages, apportionment, and the future needs of Plaintiff. However,

                                                                                 9 the Parties have not received a completed Statement of Benefits and have also not received all

                                                                                10 relevant expert reports;

                                                                                11            WHEREAS, the issue of measuring damages should be clarified by receipt of the
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12 Statement of Benefits and further expert reports; however, the Parties herein have not been
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13 provided with a further timeframe within which they may receive these documents or further
                                                Attorneys at Law




                                                                                14 reporting that is central to assessments of causation, allocations of fault, and damages.

                                                                                15 Furthermore, Plaintiff's injuries are now alleged to include full-body Complex Regional Pain

                                                                                16 Syndrome (CRPS), which is a notoriously complex diagnosis and will require extensive expert

                                                                                17 analysis;

                                                                                18            WHEREAS, the current deadlines for expert witness disclosure, expert discovery, fact
                                                                                19 discovery, and hearing of motions will prejudice all Parties since those deadlines do not afford the

                                                                                20 proper opportunity to adequately assess the findings of experts in the WCAB (and, again, all such

                                                                                21 findings have not been provided) and to otherwise evaluate the Plaintiff’s claims in this matter;

                                                                                22            WHEREAS, the Parties are informed that, if global settlement is not reached through the
                                                                                23 aforementioned participation in a global settlement efforts, the insurance carrier providing Plaintiff

                                                                                24 with her workers' compensation benefits intends to enter this case through an intervenor

                                                                                25 complaint; and

                                                                                26            WHEREAS, the Parties submit this Joint Stipulation to the Court as a means through
                                                                                27 which the Parties may continue to pursue meaningful settlement negotiations;

                                                                                28 / / /

                                                                                     20366175.1:10437-0350                           -3-
                                                                                       JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND MOTION HEARING DEADLINES
                                                                                      Case 2:18-cv-00660-KJM-KJN Document 46 Filed 03/11/21 Page 4 of 5


                                                                                 1            THE PARTIES HEREBY STIPULATE, AGREE, AND REQUEST:

                                                                                 2            That the Court modify the pretrial schedule as follows:

                                                                                 3                      Affirmative Expert Witness Disclosure Deadline:        May 10, 2021

                                                                                 4                      Rebuttal Expert Witness Disclosure Deadline:           June 11, 2021

                                                                                 5                      Expert Discovery Deadline:                             September 9, 2021

                                                                                 6                      Fact Discovery Deadline:                               October 11, 2021

                                                                                 7                      Motion Hearing Deadline:                               November 17, 2021

                                                                                 8

                                                                                 9 Dated: March 3, 2021                              ZINK & LENZI

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                             By:      /s/ JD Zink
                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                                                                     JD Zink
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                                     Attorneys for Plaintiff
                                                                                13                                                   SHERYL WILSON
                                                Attorneys at Law




                                                                                14

                                                                                15 Dated: March 3, 2021                              PAN AMERICAN GROUP LLC
                                                                                16

                                                                                17
                                                                                                                             By:      /s/ Jacqueline C. Murphy
                                                                                18                                                   Jacqueline C. Murphy
                                                                                                                                     Attorneys for Defendant, Cross-Claimant, and
                                                                                19                                                   Cross-Defendant
                                                                                                                                     PAN NORCAL LLC
                                                                                20

                                                                                21 Dated: March 3, 2021                              WOOD, SMITH, HENNING & BERMAN LLP
                                                                                22

                                                                                23
                                                                                                                             By:     /s/ Tudor D. Jones
                                                                                24                                                   Steven R. Disharoon
                                                                                25                                                   Tudor D. Jones
                                                                                                                                     Attorneys for Defendant, Cross-Claimant, and
                                                                                26                                                   Cross-Defendant
                                                                                                                                     TJM PLAZA GRF2, LLC
                                                                                27

                                                                                28

                                                                                     20366175.1:10437-0350                              -4-
                                                                                       JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND MOTION HEARING DEADLINES
                                                                                      Case 2:18-cv-00660-KJM-KJN Document 46 Filed 03/11/21 Page 5 of 5


                                                                                 1                                                   ORDER

                                                                                 2            Upon consideration of the Joint Stipulation to Continue Deadlines, signed by Plaintiff

                                                                                 3 SHERYL WILSON and Defendants PAN NORCAL, LLC and TJM PLAZA GRF2, LLC, and

                                                                                 4 good cause appearing, the Court hereby modifies the December 8, 2020 Order to Continue

                                                                                 5 Discovery Deadlines and the January 21, 2020 Status (Pretrial Scheduling) Order deadlines as

                                                                                 6 follows:

                                                                                 7                      Affirmative Expert Witness Disclosure Deadline:   May 10, 2021

                                                                                 8                      Rebuttal Expert Witness Disclosure Deadline:      June 11, 2021

                                                                                 9                      Expert Discovery Deadline:                        September 9, 2021

                                                                                10                      Fact Discovery Deadline:                          October 11, 2021

                                                                                11                      Motion Hearing Deadline:                          November 19, 2021
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                12            IT IS SO ORDERED.
                                      1401 WILLOW PASS ROAD, SUITE 700
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13 DATED: March 10, 2021.
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     20366175.1:10437-0350                             -5-
                                                                                       JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND MOTION HEARING DEADLINES
